486 F.2d 302
Gussie JOHNSON, Plaintiff-Appellant,v.The TOWN OF JONESBORO et al., Defendants-Appellees.
No. 73-2571 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1973.

Jesse J. Marks, John L. Dorsey, New Orleans, La., for plaintiff-appellant.
W. Jackson Emmons, Jonesboro, La., for Town of Jonesboro and others.
R. L. Davis, Jr., Monroe, La., for American Employers Ins. Co.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The entry of judgment in the within matter adjudicated the liabilities of fewer than all of the parties in and to the litigation.  There has been no entry of final judgment by the district court upon an express determination that there is no just reason for delay as is required by Rule 54(b), F.R.Civ. Procedure.  Hence, the judgment lacks the requisite finality to be appealable within the meaning of 28 U.S.C.A. Sec. 1291.  International Harvester Credit Corporation v. Belding, 5 Cir., 1972, 462 F.2d 624; Bailey v. Rowan Drilling Company, 5 Cir. 1971, 441 F.2d 57; Cook v. Eizenman, 5 Cir. 1963, 312 F.2d 134.


2
Dismissed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409